                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                         March 25, 2020
           IN THE UNITED STATES DISTRICT COURT                        David J. Bradley, Clerk
           FOR THE SOUTHERN DISTRICT OF TEXAS
                   GALVESTON DIVISION
                                ══════════
                              No. 3:17-cv-00365
                                ══════════

       LOCKWOOD INTERNATIONAL, INC., PLAINTIFF/COUNTER-DEFENDANT,

                                       v.

  WELLS FARGO BANK, N.A., WELLS FARGO SECURITIES, LLC, AND TRUSTMARK
 NATIONAL BANK, DEFENDANTS/COUNTER-CLAIMANTS/THIRD-PARTY PLAINTIFFS,

                                       v.

LOCKWOOD ENTERPRISES, INC., LMG MANUFACTURING, INC., PIPING COMPONENTS,
INC., LOCKWOOD HOLDINGS, INC., LH AVIATION, LLC, 7807 EAGLE LANE LLC, AND
            MICHAEL F. LOCKWOOD, THIRD-PARTY DEFENDANTS,

          ══════════════════════════════════════════
                  MEMORANDUM OPINION AND ORDER
          ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      Pending before the court are two motions: a motion to strike summary-

judgment evidence (Dkt. 100) and a motion for summary judgment (Dkts. 93–94).

The court denies the motion to strike summary-judgment evidence. For the

reasons that follow, the court grants the motion for summary judgment.

                               BACKGROUND

      This is a complex commercial dispute. The claim at issue arises from a $72

million revolving line of credit which went into default. Michael Lockwood, the

CEO and sole equity owner of several petrochemical companies, personally


                                       1
guaranteed the debt, and Wells Fargo Bank and Trustmark National Bank (“the

lenders”) seek to recover the outstanding amount—about $58 million, plus

interest. The lenders filed their third-party claims for breach of guaranty against

Lockwood after he and the corporate borrowers sued on the allegedly wrongful

conduct that led to the deal. Lockwood asserted thirteen defenses. 1 The lenders

have moved for summary judgment on the personal guaranty, which is the only

remaining issue in the case, and ask for the following:

            • $58,710,456.26, which includes principal, accrued interest through
              August 20, 2019, letters of credit commissions and fees, and third-
              party expenses;

            • per diem interest of $13,932.47 from August 21, 2019 until the entry
              of judgment;

            • reasonable attorneys’ fees and expenses to be determined at a later
              date;

            • post-judgment interest; and

            • costs. 2
        Lockwood raised just four of his thirteen defenses in his response to the

lenders’ motion: fraudulent inducement, unclean hands, equitable estoppel, and

duress. Because the unclean hands and equitable estoppel arguments relate only



1       These defenses are: (i) fraud/fraudulent inducement; (ii) equitable estoppel; (iii) failure
or insufficiency of consideration; (iv) duress; (v) illegality; (vi) payment; (vii) waiver; (viii)
lenders’ failure to perfect any security interest; (ix) failure of conditions precedent; (x) set-off; (xi)
failure to mitigate damages; (xii) unclean hands; and (xiii) failure to state a claim for which relief
can be granted. Dkt. 46 at 14.

2      In section 10 of the personal guaranty, Lockwood agreed to pay the lenders’ costs and
expenses, including reasonable attorneys’ fees, in connection with the enforcement of any of the
lenders’ rights, power, or remedies under the guaranty. Dkt. 94-6 at 6 ¶ 10.

                                                    2
to equitable relief the lenders no longer seek, the court need not address these

issues. See Symetra Life Ins. Co. v. Rapid Settlements, Ltd., 657 F. Supp. 2d 795,

825 (S.D. Tex. 2009) (explaining that the unclean-hands doctrine is used against

“an undeserving plaintiff’s claim for equitable relief” (citations omitted)).

       Lockwood contends that the personal guaranty is voidable because the

lenders fraudulently induced him into signing it by misrepresenting its basis.

Specifically, Lockwood contends that the lenders told him he would remain in

control of the corporate borrowers’ business when, four months after he signed the

guaranty, the lenders ordered Lockwood and the corporate entities to cede control

over the business to a chief restructuring officer. 3 In other words, Lockwood argues

he was led to believe that if he signed onto the personal guaranty, he would have

the authority to run the business and be accountable for its results. But he claims

that once he signed the personal guaranty, the lenders took him out of

management and gave him a role where he could not significantly affect business

results. Lockwood states that he never would have signed a personal guaranty had

he known that he would have no real authority over the business. Additionally,

Lockwood argues that the guaranty is voidable because he was compelled to sign it

as a result of economic duress.




3      This change in the management also had the effect of reducing Lockwood’s salary to $15
per hour from $40,000 per month.

                                             3
      The lenders respond that Lockwood’s defenses are barred because he waived

them by executing the guaranty, which includes a broad waiver and release clause. 4

The lenders also argue that, even if the personal guaranty were voidable, Lockwood

ratified its terms by signing two subsequent forbearance agreements after the

borrowers defaulted. In other words, the lenders contend that Lockwood twice

agreed he had no defenses to payment.

                               SUMMARY JUDGMENT

      Summary judgment is appropriate when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). “The movant bears the burden of identifying those portions of the



4     The paragraph titled “GUARANTOR’S WAIVERS” reads, in part:

      “Guarantor waives any defense to its obligations hereunder based upon or arising
      by reason of: (i) any disability or other defense of Borrower or any other person;
      (ii) the cessation or limitation from any cause whatsoever, other than payment in
      full, of the Guaranteed Indebtedness; . . . (v) any act or omission by Bank which
      directly or indirectly results in or aids the discharge of Borrower or any portion of
      the Guaranteed Indebtedness by operation of law or otherwise, or which in any
      way impairs or suspends any rights or remedies of Bank against Borrower . . . .
      Guarantor further waives all rights and defenses Guarantor may have arising out
      of . . . (B) any loss of rights Guarantor may suffer by reason of any rights, powers,
      or remedies of Borrower in connection with any anti-deficiency laws or any other
      laws limiting, qualifying or discharging the Guaranteed Indebtedness, whether by
      operation of law or otherwise . . . . By signing this Guaranty, Guarantor waives (i)
      each and every right to which it may be entitled by virtue or any suretyship law, . .
      . and (ii) without limiting any waivers set forth herein, any other fact or event that
      in the absence of this provision, would or might constitute or afford a legal or
      equitable discharge or release of or defense to Guarantor.”

A separate paragraph titled “UNDERSTANDING                 WITH      RESPECT      TO    WAIVERS;
SEVERABILITY OF PROVISIONS” reads, in part:

      “Guarantor warrants and agrees that each of the waivers set forth herein is made
      with Guarantor’s full knowledge of its significance and consequences, and that
      under the circumstances, the waivers are reasonable and not contrary to public
      policy or law . . . .”

                                                4
record it believes demonstrate the absence of a genuine issue of material fact.”

Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261 (5th Cir. 2007). If the moving

party meets its initial burden, the non-movant must then designate specific facts

to show that there is a genuine issue of material fact. Id. Evidence is viewed in the

light most favorable to the nonmovant. Tolan v. Cotton, 572 U.S. 650, 657 (2014).

                                    ANALYSIS

        The personal guaranty is governed by Texas law. In Texas, to prevail on a

motion for summary judgment against a guarantor, a movant must establish: (1)

the existence and ownership of the guaranty; (2) the terms of the underlying

contract; (3) the occurrence of the condition on which liability is based; and (4) the

guarantor’s failure or refusal to perform the promise. Norris v. Tex. Dev. Co., 547

S.W.3d 656, 659 (Tex. App.—Houston [14th Dist.] 2018, no pet.). These factors are

not contested; Lockwood challenges the validity of the guaranty itself through the

following four defenses.

   I.      Fraudulent Inducement

        Fraudulent inducement can serve as an affirmative defense to a breach-of-

contract claim if the party asserting the defense can establish: (1) the opposing

party made a false material representation; (2) the opposing party either knew the

representation was false when made or recklessly made a positive assertion

without any knowledge of its truth; (3) the opposing party made the representation

with the intention that it be acted upon; (4) the representation was in fact relied

upon by the claimant, who then suffered injury. Ernst & Young, LLP v. Pacific Mt.

                                          5
Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001). If a contract is fraudulently induced,

“there is in reality no contract” because there was no assent to the agreement.

Schlumberger Tech. Corp. v. Swanson, 959 S.W.2d 171, 178 (Tex. 1997). A

contract’s merger clause does not preclude a fraudulent-inducement claim. Italian

Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 331–32 (Tex.

2011).

         Viewing the evidence in the light most favorable to Lockwood, do the

lenders’ statements about his involvement with the business during the personal-

guaranty negotiations raise a fact issue on whether the deal was secured through

fraudulent inducement? This might be a close call if Lockwood had not executed

the two subsequent forbearance agreements that ratified the terms of the personal

guaranty.

         “A contract which is voidable because it was the product of fraud is voided

only if the defrauded party proves a right to avoid the contract and chooses to do

so.” Harris v. Archer, 134 S.W.3d 411, 427 (Tex. App.—Amarillo 2004, pet.

denied). “If a party who has been induced by fraud to enter into a voidable

agreement engages in conduct which recognizes the agreement as . . . binding after

the party has become aware of the fraud, the party thereby ratifies the agreement

and waives any right to assert the fraud as a basis to avoid the agreement.” Id.

(citing Rosenbaum v. Texas Bldg. & Mortg. Co., 167 S.W.2d 506, 508 (Tex. 1943)).

“Once a party ratifies an agreement, that party may not later withdraw the




                                          6
ratification and seek to avoid the contract.” Id. (citing Missouri Pac. R. Co. v. Lely

Dev. Corp., 86 S.W.3d 787, 792 (Tex. App.—Austin 2002, pet. dism’d)).

      Lockwood argues that the two forbearance agreements do not preclude his

fraudulent-inducement claim because he signed the agreements before he learned

of the lenders’ “bait-and-switch” plan to remove him from control of the business.

Resp. 22. But the dates do not add up. Lockwood executed the personal guaranty

on February 27, 2017. On June 28, 2017, Wells Fargo sent Lockwood a default

notice letter requesting that the chief restructuring officer be given full authority

to run the business. Lockwood signed the first forbearance agreement on August

16, 2017. His salary was reduced soon after. Then, Lockwood signed the second

forbearance letter on September 29, 2017. Given that timeline, how can Lockwood

maintain he did not know about the “bait-and-switch” until after he signed both

forbearance agreements? Indeed, at argument on the motion, when asked what

new developments occurred after signing the second forbearance agreement,

Lockwood’s counsel stated that “what was happening after that probably was also

happening before.”

      Even giving Lockwood the benefit of the doubt on this point—including

assuming the personal guaranty was in fact procured by fraudulent inducement—

the fact that no material circumstances changed after Lockwood signed the second

forbearance agreement clarifies that Lockwood ratified the terms of the personal

guaranty and waived all defenses. In other words, Lockwood may have once had a

valid claim for fraudulent inducement on the personal guaranty, but once he

                                          7
ratified its terms and waiver of all his defenses after he became aware of the alleged

fraud, he waived his right to raise it.

          The fraudulent-inducement defense fails.

    II.      Duress

          Duress can serve as an affirmative defense to a breach-of-contract claim if

the party claiming the defense can establish: (1) “a threat to do some act which the

party threatening has no legal right to do;” (2) “some illegal exaction or some fraud

or deception;” and (3) “the restraint must be imminent and such as to destroy free

agency without present means of protection.” Lee v. Hunt, 631 F.2d 1171, 1178 (5th

Cir. 1980). Duress is a question of law, but whether it existed in a particular

situation is generally a fact question attendant on the surrounding circumstances,

including the mental effect on the party claiming the defense. Wright v. Sydow,

173 S.W.3d 534, 543–44 (Tex. App.—Houston [14th Dist.] 2004, pet. denied). The

party asserting the defense has the burden to raise a fact issue on each of these

elements. Id. at 544.

          Lockwood insists he felt like he had a “gun to his head” when he signed the

personal guaranty and two forbearance agreements; for had he not signed any one

of those contracts, the business consequences would have been severe. 5 Resp. 17.

And at argument, Lockwood’s counsel stated that Lockwood signed the second

forbearance agreement soon after Hurricane Harvey, which damaged his home.



5     For example, the lenders could have accelerated the note—unfortunate for Lockwood, but
something that the lenders had the legal right to do.

                                             8
But besides focusing on Lockwood’s mental state and emphasizing that Texas

courts view duress as a fact-dependent issue, Lockwood does little else to raise a

fact issue on any element of a duress claim.

      The lenders argue that as a matter of law, the financial pressures Lockwood

and the corporate borrowers faced do not rise to the level of duress. In other words,

the sole fact that the borrowers were in default when the lenders requested the

personal guaranty does not mean that Lockwood negotiated the contract under

duress.

      The lenders are correct in stating that the pressure of business

circumstances or economic necessity does not, without more, constitute economic

duress invalidating a contract. See Berry v. Encore Bank, No. 01-14-00246, 2015

WL 3485970, at *13 (Tex. App.—Houston [1st Dist.] 2015, pet. denied). More

importantly, Lockwood has not carried his burden to raise a fact issue to each

element of a duress claim. This defense also fails.

                                        ***

      For the reasons stated above, the court denies the motion to strike summary-

judgment evidence (Dkt. 100) and grants the motion for summary judgment (Dkts.

93–94). Lockwood is ordered to pay:

          • $58,710,456.26, which includes principal, accrued interest through
            August 20, 2019, letters of credit commissions and fees, and third-
            party expenses;

          • per diem interest of $13,932.47 from August 21, 2019 until the entry
            of judgment;


                                         9
         • reasonable attorneys’ fees and expenses to be determined at a later
           date;

         • post-judgment interest; and

         • costs.
      The lenders may present evidence of their final attorneys’ fees and expenses

by filing a post-judgment motion that includes affidavit testimony or requesting a

hearing within 14 days of this order.

      Final judgment will be separately entered.

      SIGNED on Galveston Island this 25th day of March, 2020.



                                        ______________________________
                                        JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE




                                         10
